Per Curiam,
This appeal might well be dismissed for disregard of the rules of court. The plaintiff’s statement is not printed as the rules require, and the omission is all the more material because it is claimed by the appellee that the case is argued here on entirely different ground from that urged in the court below.
But as it is practically admitted that the cause of action declared on was not proved, we need go no further. The learned judge was right in directing a verdict for the defendant.
Judgment affirmed.